Citation Nr: 1015982	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1978 to June 1993.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2007 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).   

In June 2005, the Veteran had filed a notice of disagreement 
(NOD) with an October 2004 rating decision's denials of 
increased ratings for his residuals of left knee, left hip, 
left thigh, and right hip injuries.  A statement of the case 
(SOC) in these matters was issued in October 2005.  The 
Veteran did not file a timely VA Form 9 (substantive appeal) 
in the matters, and the appeal in these matters lapsed. 


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
in the Veteran's first postservice year; a hearing loss 
disability of the right ear is not shown; and the 
preponderance of the evidence is against a finding that the 
Veteran's current left ear hearing loss disability is related 
to his service or to any event therein.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  A May 2007 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  This letter also informed the 
Veteran of disability rating and effective date criteria.  He 
has had ample opportunity to respond/supplement the record 
and has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in September 2007.  The examination is adequate 
as it considered the evidence of record and the reported 
history of the Veteran, was based on an examination of the 
Veteran, noted all findings necessary for a proper 
determination in the matter, and explained the rationale for 
the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (VA must provide an examination that is adequate for 
rating purposes).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  

B. Factual Background

The Veteran's DD 214 reflects that his military occupational 
specialties included infantryman.

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to hearing loss. 

On January 1976 service entrance examination, the Veteran's 
whispered voice hearing was 15/15 bilaterally.  His ears were 
normal on clinical evaluation. 

On July 1982 retention examination, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
NA
5
LEFT
25
20
15
NA
5

On March 1986 retention examination, puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
NA
5
LEFT
25
20
15
NA
5

On January 1988 retention examination, puretone thresholds 
were:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
15
5
10
10

On October 1992 audiological examination, puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
15
5
LEFT
10
5
15
15
5

On May 1993 service separation examination, the Veteran's 
ears were normal on clinical evaluation; puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
15
5
LEFT
10
5
15
15
5

On September 2007 VA examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
30
LEFT
10
15
10
30
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  The 
Veteran reported that during service he was exposed to field 
artillery and rifle and cannon fire with hearing protection 
worn.  He reported having a recurrent ringing in both ears 
for many years.  For the right ear: hearing was within normal 
limits through 3Khz with a mild sensorineural hearing loss at 
4Khz.  For the left ear: hearing was within normal limits 
through 2Khz with a mild to moderate sensorineural hearing 
loss at 3-4Khz.  The examiner noted that the claims file was 
not available for review and no opinion could be rendered 
without resorting to speculation.  The diagnoses were high 
frequency sensorineural hearing loss bilaterally and 
recurrent tinnitus.  

An October 2007 addendum to the September 2007 VA examination 
report notes that the Veteran's claims file was reviewed.  
The examiner noted that the Veteran's hearing thresholds were 
within normal limits bilaterally in 1976, 1982, 1986, 1988, 
and at separation in May 1993.  She noted that according to 
the American College of Occupational Medicine Noise and 
Hearing Conservation Committee, "a noise induced hearing 
loss will not progress once noise exposure is stopped."  She 
summarized that, "Therefore it is my opinion that the 
Veteran's current bilateral hearing loss and tinnitus are 
less likely than not related to acoustic trauma from his 
military noise exposure."

An October 2007 audiology clinic record notes that the 
Veteran received hearing aids. 

In his November 2007 NOD, the Veteran claimed that his 
hearing loss was caused by daily exposure to M16 rifles as 
the non-commissioned officer in charge of qualifying ranges 
from 1969 to 1974.  He also noted daily exposure to field 
artillery noise as a Physical Security Specialist in Ft. 
Sill, Oklahoma. 

On May 2009 VA general examination, it was noted that the 
Veteran had bilateral hearing loss (greater in the left ear 
than the right).

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year following  a 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Although a September 2007 VA examiner noted there was a mild 
right ear SNHL at 4 KHz, and bilateral hearing loss was 
diagnosed on May 2009 general medical examination, the record 
does not show that the Veteran has a right ear hearing loss 
disability.  Hearing loss disability is defined by 
regulation, 38 C.F.R. § 3.385, which requires that specified 
levels of hearing acuity impairment (by puretone threshold 
testing or speech discrimination scores) must be met before 
such impairment may be considered a disability for VA 
purposes.  No audiometry of record produced findings of right 
ear hearing impairment sufficient to constitute a hearing 
loss disability as defined by 38 C.F.R. § 3.385.  As a right 
ear hearing loss disability is not shown, service connection 
for such disability is not warranted.  In the absence of 
proof of a present disability there is no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The record shows (by a puretone threshold of 50 decibels at 
4,000 hertz and speech discrimination of 92 percent found on 
September 2007 VA audiometry) that the Veteran has a left ear 
hearing loss disability.  Furthermore, it may reasonably be 
conceded (based on his combat arms military occupational 
specialty, infantryman, and his accounts, which there is no 
reason to dispute, that he was exposed to rifle and artillery 
fire) that the Veteran had some exposure to noise trauma in 
service, as alleged.  However, a left ear hearing loss 
disability was not manifested in service, and there is no 
evidence that left ear SNHL was manifested in the first year 
following the Veteran's discharge from active duty.  
Consequently, service connection for a left ear hearing loss 
disability on the basis that such disability became manifest 
in service and persisted, or on a presumptive basis (for SNHL 
as an organic disease of the nervous system under 38 U.S.C.A. 
§ 1112) is not warranted.  

The Veteran may still establish service connection for his 
left ear hearing loss disability if competent evidence 
establishes that such is due to a disease or injury in 
service.  The only competent evidence in the record regarding 
a nexus between the Veteran's left ear hearing loss and his 
service is the opinion of the September 2007 VA examiner, 
which is against the Veteran's claim.  The examiner opined 
that the Veteran's left ear hearing loss was less likely than 
not related to acoustic trauma from his military noise 
exposure.  Explaining the rationale for the opinion, she 
cited to medical evidence of record (hearing within normal 
limits on separation examination) and to treatise evidence, 
noting that "a noise induced hearing loss will not progress 
once noise exposure is stopped."  As the opinion is by a 
medical professional competent to provide it, cites to 
supporting factual evidence, and explains rationale, it is 
probative evidence in this matter.  As there is no competent 
(medical) evidence to the contrary it is persuasive. 

The Veteran is competent to provide lay evidence as to his 
observation of his hearing loss symptoms.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, he is not 
competent to establish by his own statements that his left 
ear hearing loss disability is related to his service/noise 
exposure therein, as that is a medical question, and he is a 
layperson lacking the requisite expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).     

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


